Exhibit 10.7

AMENDMENT TO LEASE AGREEMENT

BY THIS AMENDMENT to Lease Agreement made as of this 13th of March, 2008, by and
between CASELLA ASSOCIATES, a Vermont partnership of Rutland, Vermont (the
“Lessor”), and CASELLA WASTE MANAGEMENT, INC., a Vermont corporation with
offices in the City of Rutland, Vermont (the “Lessee”).

WITNESSETH:

WHEREAS, Lessor and Lessee are parties to that certain Lease Agreement dated as
of August 1, 1993, as amended by agreement between the parties as of December 9,
1994, and November 20, 1997, respecting certain premises located at 25 Greens
Hill Lane, Rutland, Vermont (the “Lease Agreement”); and

WHEREAS, the Lease Agreement remains in full force and effect; and

WHEREAS, Lessor and Lessee are desirous of further amending the Lease Agreement
to provide for additional extensions of the term of the Lease Agreement, and to
modify certain other provisions of the Lease Agreement related thereto.

NOW THEREFORE, in consideration of the foregoing premises, and the mutual
conditions and covenants contained herein, the parties hereto, intending to be
legally bound, do hereby agree as follows:

 

1. Section 2 of the Lease Agreement entitled “Term,” is hereby deleted in its
entirety and replaced in its entirety by the following:

“Section 2. Term. This Lease is for an initial term of two hundred and thirty
seven (237) months commencing on August 1, 1993, and continuing through
April 30, 2013. The Lessee shall have the option to extend the initial term for
two (2) successive periods of five (5) years each upon the same terms as
contained in this Lease. The Lessee shall exercise its option(s) for extension
by providing written notice to the Lessor not less than sixty (60) days prior to
expiration of the initial term or the then ending extension term, as the case
may be. The monthly rent shall be as determined pursuant to Section 3 of this
Lease.”

 

2. Except as aforesaid, the parties hereto reaffirm and ratify the terms of the
Lease Agreement between them in all respects. The Lease Agreement and this
Amendment thereto shall be read and construed as one Agreement.

 

3. This Agreement, together with all of the respective rights of the parties
hereto shall be governed by and construed and enforced in accordance with the
laws of the State of Vermont.

 

4. This Agreement shall be binding upon and inure to the benefit of each of the
parties hereto and their respective successors in title and assigns.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment to the Lease
Agreement effective the day and year first above-written.

 

   

LESSOR

CASELLA ASSOCIATES

/s/ Shelley S. Rogers     By:   /s/ John W. Casella WITNESS       Duly
Authorized Partner    

LESSOR

CASELLA WASTE MANAGEMENT, INC.

/s/ David L. Schmitt     By:   /s/ Richard A. Norris WITNESS     Title:  Vice
President